                                        June 15, 2004
                                        Terry Herring            
 
    Re: Amendment to Employment Agreement                
 
 
Dear Terry,
 
    This letter confirms our agreement and shall serve to amend the April 8,
2002 Employment Agreement between you and the Company in accordance with the
following:
 
    a)     Additional Pay
 
    Paragraph 3 and section h   Additional Pay, sentence one shall be amended to
read as follows:
 
        If there is a Change in Control (as defined in paragraph 5(e) herein) by
April 8, 2005, and the Executive is employed by the Company upon the Change in
Control, and, in the sole judgement and discretion of the Company, the Executive
has satisfactorily performed all assigned duties, including using his best
efforts to facilitate a Change in Control, the Company shall award the Executive
up to fifty-two (52) weeks base pay, minus such deductions as may be required by
law or reasonably requested by the Executive. 
 
    b)     Continuing Effectiveness of Employment Agreement
 
    Except as modified herein, the Employment agreement dated April 8, 2002,
shall remain in full force and effect in accordance with their respective terms.
 
    If the foregoing is satisfactory, please so indicate by signing and
returning to me the enclosed copy of this Letter Agreement whereupon this will
constitute the agreement of the parties with respect to the subject matter
referenced herein.
 
 
Very truly yours,
 
Ventiv Health, Inc.
 
By: /s/ Eran Broshy        
           Chief Executive Officer  
 
Accepted and agreed to by: /s/ Terry Herring       Dated: 7/7/04
 
 
 
 
  